Citation Nr: 0027767	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
distal muscular dystrophy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.

This matter arises from an April 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York which declined to reopen the veteran's 
claim for service connection for distal muscular dystrophy.  
The case was referred to the Board of Veterans' Appeals (BVA 
or Board) for resolution.  The Board REMANDED the case in 
January 2000 for additional development, and the RO has 
returned the case to the Board for review.


FINDINGS OF FACT

1.  An unappealed rating decision in July 1975 denied service 
connection for multiple sclerosis or distal muscular 
dystrophy.  

2.  Evidence received subsequent to the July 1975 rating 
decision is, by itself or in connection with evidence already 
of record, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for distal muscular dystrophy. 


CONCLUSIONS OF LAW

1.  The July 1975 rating decision which denied entitlement to 
service connection for multiple sclerosis or distal muscular 
dystrophy is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received since the 
July 1975 rating decision, and the veteran's claim of 
entitlement to service connection for distal muscular 
dystrophy is reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1975, the RO denied the veteran's claim of 
entitlement to service connection for multiple sclerosis or 
distal muscular dystrophy.  The evidence before the Board at 
the time of the July 1975 decision consisted of service 
medical records, statements from the veteran's family 
members, a VA examination report, and private medical 
records.  The veteran's service medical records were 
completely devoid of complaints or clinical findings with 
regard to his neuromuscular system.  There was no evidence of 
any clinical abnormality in either the induction examination 
report of October 1965 or the separation examination report 
of November 1967.  

The May 1975 statements from the veteran's parents and 
brother discussed the veteran's condition prior to service 
and noted that during service and after separation from 
service he complained of a numbness in his legs.  

The VA examination report of June 1975 noted a diagnosis of 
muscular dystrophy with severe muscle wasting and loss of 
strength in upper and lower extremities.  The private medical 
records dated in March 1973 and March 1975 showed diagnoses 
of late onset muscular dystrophy, largely distal in type.  

In July 1975 the RO denied the veteran's claim for service 
connection finding that there was no evidence to show that 
the veteran's condition began during service, and that it was 
not diagnosed until 1973.  The RO noted further that muscular 
dystrophy is an inherited disease and was not manifested 
during service.  The veteran was notified of the RO's 
decision and advised of his appellate rights in July 1976.  
He failed to appeal that determination.  

When a claim to reopen is presented, the VA must perform a 
three-step analysis, the first step of which is a 
determination of whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet.App. 209, 218-19 (1999) 
(en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 
F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new 
and material evidence is "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of the 
claim."  In addition, "[w]here the new and material evidence 
consists of a supplemental report from the service department, 
received before or after the decision has become final, the 
former decision will be reconsidered by the adjudicating 
agency of original jurisdiction."  38 C.F.R. § 3.156(c)).  
Second, if the VA determines that the evidence is new and 
material, the VA must reopen the disallowed claim and 
determine "whether the appellant's claim, as then reopened, is 
well grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence." 
Elkins, 12 Vet.App. at 218-19.  Third, if the claim is well 
grounded, the VA must comply with his duty to assist in the 
development of the claim under 38 U.S.C. § 5107(a), and then 
readjudicate the claim on the merits on the basis of all 
evidence of record.  See Winters v. West, 12 Vet.App. 203, 206 
(1999) (en banc) (discussing the three-step analysis set forth 
in Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps become applicable only when each 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet.App. 321, 325 (1999).

In April 1997, the veteran submitted a request to reopen his 
claim for service connection for muscular dystrophy.  He 
stated that he was treated for numbness in his legs several 
times during service.  He submitted private medical records 
covering the period from March 1973 through October 1987, 
showing treatment for his diagnosed distal muscular dystrophy, 
noted to be of unknown etiology.  He also submitted a June 
1997 private physician's statement of his condition and 
diagnosis of muscular dystrophy.  

In July 1997, the veteran requested that the RO obtain 
medical records of his treatment at Fort Dix during service 
for numbness in his legs.  Subsequent to the Board's REMAND, 
the RO contacted the National Personnel Records Center (NPRC) 
to obtain any outstanding service medical records, including 
any clinical records from Fort Dix, New Jersey.  The NPRC 
responded with one service medical sheet and a notation that 
a search of the medical facility at Fort Dix, New Jersey 
failed to locate any records for the veteran.  

The service medical record associated with the claims file 
was dated in March 1966 and showed two complaints of sore 
feet and legs, within two days of each other.  The physical 
evaluation showed no swelling, bruises, or discoloration and 
the tendons and muscles were normal.  The veteran was 
prescribed liniment, hot soaks, and an Ace bandage.  He was 
exempted from marching and physical training for 48 hours.  
The duplicate copy of his November 1967 separation 
examination report was without any clinical findings or 
abnormalities.  

In reviewing the evidence of record, the Board concludes that 
the veteran has reopened his claim.  As indicated above, 
service medical records are, by definition, new and material 
evidence.  "Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction."  38 C.F.R. § 3.156(c).  Accordingly 
the Board finds that the evidence submitted with respect to 
the veteran's claim which by itself, or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for muscular dystrophy 
is reopened, and to this extent, the appeal is granted, 
subject to the development requested below.  


REMAND

Having determined that the veteran's claim has been reopened 
the next step is to determine whether the claim is well 
grounded.  However, it is not clear that the veteran would 
not be prejudiced by the Board addressing, in the first 
instance, whether the veteran's claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard it 
does not appear that the veteran has been informed of the 
evidence necessary to well ground his claim.

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should inform the veteran of 
the evidence necessary for a well-
grounded claim and afford him an 
opportunity to submit any additional 
evidence he desires to have considered in 
connection with his current appeal.

2.  After the development requested in 
the first paragraph has been completed, 
the RO should determine whether the 
veteran's claim for service connection is 
well grounded.  If the claim is well 
grounded, after ensuring that the duty to 
assist has been satisfied, the RO should 
adjudicate the claim on the merits.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Veterans Law Judge
	Board of Veterans' Appeals



 

